Title: 3d.
From: Adams, John Quincy
To: 


       I heard Mr. Andrews preach. About as long as he was last Sunday. I think he is gaining ground in the parish. And am in hopes that he may be finally settled, without much opposition. Which would greatly disappoint some flaming zealots, who like all zealots justify unworthy means by the sanctity of the end.
       I walk’d in the beginning of the evening with Stacey: and af­terwards called at Mrs. Hooper’s. Betsey gratified her temper by the most unlimited severity upon a number of young Ladies who usually associate together. There appears by her conversation to be some peculiar enmity against them: her mother always reproves her, and always follows her example. There appears a singular pleasure in observing the trifling and silly conduct of that circle; and thus throughout Society, the follies of one, always contribute to the gratification of many others.
      